*1379Proceeding pursuant to Executive Law § 298 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oswego County [James W. McCarthy, A.J.], entered April 8, 2010) to review a determination of respondent New York State Division of Human Rights. The determination dismissed the complaint of discrimination based on age and sex.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Contrary to the contention of petitioner, the determination that respondent State University College at Oswego (College) did not unlawfully discriminate against her on the basis of gender or age is supported by substantial evidence (see generally Rainer N. Mittl, Ophthalmologist, P.C. v New York State Div. of Human Rights, 100 NY2d 326, 331 [2003]). Even assuming, arguendo, that petitioner established a prima facie case of gender or age discrimination, we conclude that the College rebutted the presumption of discrimination created by petitioner by presenting the requisite “legitimate, independent, and nondiscriminatory reasons to support its employment decisión^]” (Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937, 938 [1985]). Present—Martoche, J.P., Carni, Green, Pine and Gorski, JJ.